Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claims in the application are deemed to be directed to a non-obvious improvement over the known prior art. In combination with the other claimed limitations, the invention further comprises a cab for a working machine wherein the cab includes a bottom frame opposed to a machine body frame, and the one of the bottom frame and the machine body frame includes a through-hole, and the other one includes an insertion hole at a position corresponding to the through-hole, the coming-off prevention device comprises, a shaft-shaped stopper shaft portion in which a notched portion provided along a direction crossing an axial direction is included at one end side, the one end side is inserted through the through-hole, and the other end side is inserted through the insertion hole, a regulating body provided at the other end of the stopper shaft portion inserted through the insertion hole, and having at least a portion of an outer shape being larger than an inner shape of the insertion hole, and a key member in which, in a state where one portion is fitted into the notched portion with respect to the stopper shaft portion inserted through the through-hole, the other portion protruding from the stopper shaft portion is fixed to the one of the cab and the machine body frame. The most relevant known prior art does not disclose this combination of features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E TURNER HICKS whose telephone number is (571)272-4739.  The examiner can normally be reached on Monday-Friday 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571) 272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ETH/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612